department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date uil code contact person identification_number contact number fax number employer_identification_number u o e n o w o t m d a t o b n t o b o w n t o b n b d u o f o o o n o o _ o dear this is in response to your letter dated date requesting an extension for an additional five years under sec_4943 of the internal_revenue_code the code for disposing of certain excess_business_holdings facts you are a private_foundation organized as a nonprofit corporation on date you have been recognized as an organization exempt under sec_501 of the code and are classified as a private_foundation within the meaning of sec_509 on date trust donated xx shares o h of company to you these shares represent a percent interest in company which operates a product in the city area your founder ran the company for yy years as a one- person company as a result of the trust’s contribution you represent that your ownership_interest in company constitutes excess_business_holdings under sec_4943 your initial five-year period for disposing of excess_business_holdings ends on date due to the nature of the product during the initial five-year period for disposing of excess_business_holdings under sec_4943 of the code you have been engaged in several plans to dispose_of your company shares since date you reorganized the company and product to enhance its sale value and you entered lengthy and sustained discussions and negotiations with various companies investor groups and individual investors interested in purchasing the company or product having received no purchase offers other than one at a price less than zz percent of the appraised value of the company you consulted with legal counsel to explore other avenues for divesting the shares of company including contributing the shares to other charitable organizations you believe you have been unable to sell the shares due to the deterioration in the product business the size and unique nature of the product and volatility in the financial markets due to economic conditions the value of company declined from oo to pp between date and date you believe that a sale of the company at below-market value will have significant negative consequences on your grant- making ability your plan to dispose_of your shares in company includes continuing your active pursuit of an investor to purchase the company or product at a price that will reflect the inherent market_value and waiting for improvement in company's value and revenues while you believe it is most effective to sell all shares of the company as a unit your board will consider other approaches if no sale occurs within months you will begin using a broker or investment banker or donate the holdings to a public charity you believe that you can reasonably expect to divest yourself of these shares within an additional five-year period you submitted your plan to your state attorney_general and are waiting for a response if and when a response is received from the attorney_general you will submit a copy to the internal_revenue_service in accordance with sec_4943 of the code before the end of the initial five-year period for disposing of excess_business_holdings under sec_4943 of the code you submitted a request to the internal_revenue_service the service for an extension of five years to complete the required disposition ruling requested you requested a ruling extending the five-year period of time for disposing of excess_business_holdings for an additional five years under sec_4943 of the code law sec_4943 of the code imposes excise_taxes on the excess_business_holdings of any private_foundation in a business_enterprise sec_4943 of the code provides that the term excess_business_holdings means with respect to the holdings of any private_foundation in any business_enterprise the amount of stock or other interest in the enterprise which the foundation would have to dispose_of to a person other than a disqualified_person in order for the remaining holdings of the foundation in such enterprise to be permitted holdings sec_4943 of the code provides in part that the permitted holdings of any private_foundation in an incorporated business_enterprise are percent of the voting_stock reduced by the percentage of the voting_stock owned by all disqualified persons sec_4943 of the code provides that if there is a change in the holdings in a business_enterprise other than by purchase by the private_foundation or by a disqualified_person which causes the private_foundation to have excess_business_holdings in such enterprise the interest of the foundation in such enterprise immediately after such change shall while held by the foundation be treated as held by a disqualified_person rather than by the foundation during the 5-year period beginning on the date of such change in holdings sec_4943 of the code provides that the internal_revenue_service may extend for an additional five years the initial five-year period for disposing of excess_business_holdings in the case of an unusually large gift or bequest of diverse business holdings or holdings with complex corporate structures if a the foundation establishes that i it made diligent efforts to dispose_of such holdings during the initial five-year period and ii disposition within the initial five-year period has not been possible except at a price substantially below fair_market_value by reason of such size and complexity or diversity of holdings b before the close of the initial five-year period i the private_foundation submits to the internal_revenue_service a plan for disposing of all of the excess_business_holdings involved in the extension and ii the private_foundation submits the plan to the attorney_general or other appropriate state official having administrative or supervisory authority or responsibility with respect to the foundation's disposition of the excess_business_holdings involved and submits to the internal_revenue_service any response the private_foundation received during the five-year period and c the internal_revenue_service determines that such plan can reasonably be expected to be carried out before the close of the extension period analysis you have stipulated that you are subject_to sec_4943 of the code which imposes a tax on the excess_business_holdings of private_foundations generally under sec_4943 a private_foundation is permitted to hold percent of the voting_stock in a business_enterprise with any excess constituting excess_business_holdings however if a private_foundation acquires holdings in a business_enterprise other than by purchase eg by gift and this acquisition causes the foundation to have excess_business_holdings the interest of the foundation in the business_enterprise will be treated as held by a disqualified_person rather than by the foundation for a five-period beginning on the date the foundation acquired the holdings under sec_4943 under sec_4943 of the code the service may extend the initial five-year period for disposing of excess_business_holdings for an additional five years if you establish that you made diligent efforts to dispose_of the holdings during the initial five-year period you establish that disposition within the initial five-year period has not been possible except at a price substantially below fair_market_value by reason of such size and complexity or diversity of the holdings you submit to the service and appropriate state official a plan for disposing of the excess_business_holdings before the close of the initial five-year period and the service determines that the plan can reasonably be expected to be carried out before the close of the five-year extension period you received a donation of percent of the shares of company from your founder you have stated that because you own more than percent of the holdings of company the holdings constitute excess_business_holdings under sec_4943 therefore you are required under sec_4943 to dispose_of these holdings during the five-year period ending on date oh during that initial five-year period you made diligent efforts to dispose_of the company holdings as required by sec_4943 of the code you reorganized the company and product to enhance its sale value entered lengthy and sustained discussions and negotiations with potential investors and consulted with legal counsel to explore other avenues for divesting the shares including contributing them to other charitable organizations however due to the deterioration in the product business the size and unique nature of the product and volatility in the financial markets you have been unable to dispose_of the holdings you represent that the only purchase offer you received was at a price less than zz percent of the appraised value of the company before the end of the initial five-year period under sec_4943 of the code you submitted a request to the service under sec_4943 for an additional five years within which to dispose_of your company holdings and you described your plan for disposing of the holdings you also submitted your plan to the attorney_general of your state thus based on the information submitted we have determined that your plan to dispose_of all of your company holdings within an additional five-year period can reasonably be expected to be carried out therefore we conclude that you meet the requirements under sec_4943 of the code for an extension of five years to dispose_of your company holdings ruling based on the information submitted we rule that the period during which you must dispose_of your excess_business_holdings in company to avoid the imposition of the excise_tax under sec_4943 of the code is extended an additional five years under sec_4943 until date as you have stipulated that you are subject_to sec_4943 of the code we are not ruling on whether your interest in the company constitutes excess_business_holdings under sec_4943 of the code this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described because it could help resolve questions concerning your federal_income_tax status this ruling should be kept in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative sincerely ronald shoemaker manager exempt_organizations technical group enclosure notice
